Citation Nr: 1740848	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.   Entitlement to a rating in excess of 10 percent prior to December 13, 2011 and after January 31, 2012 for paroxysmal atrial fibrillation.

3.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on a need for convalescence following surgery to treat paroxysmal atrial fibrillation after January 31, 2012.  

4.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on a need for convalescence following surgery to treat paroxysmal atrial fibrillation in September 2013.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011, May 2012, and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the June 2011 rating decision increased the Veteran's disability rating for paroxysmal atrial fibrillation to 10 percent as of the date of his increased rating claim.

The Veteran had a Board hearing in June 2017.

The decision below addresses the issue of entitlement to service connection for hypertension and a temporary total rating following surgery to treat paroxysmal atrial fibrillation after January 31, 2012.  The remaining issues are addressed in the remand section following the decision.  


FINDINGS OF FACT

1.  At the June 2017 Board hearing, the Veteran requested withdrawal of the appeal of the issue of entitlement to a temporary total rating based on a need for convalescence following surgery to treat paroxysmal atrial fibrillation after January 31, 2012.

2.  Hypertension was incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a temporary total rating based on a need for convalescence following surgery to treat paroxysmal atrial fibrillation after January 31, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria to establish service connection for hypertension are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

During the June 2017 Board hearing, prior to promulgation of a Board decision in the appeal, the Veteran indicated he wishes to withdraw his appeal of the issue of entitlement to a temporary total rating based on a need for convalescence following his December 2011 surgery to treat paroxysmal atrial fibrillation after January 31, 2012.  This was so because he was satisfied with that benefit and was actually concerned about the later time period on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).
II. Hypertension Claim


Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran seeks service connection for hypertension.  In this regard, the Veteran's representative reported in the February 2014 notice of disagreement (NOD) that the Veteran was diagnosed with hypertension during service.  Thereafter, the Veteran's representative stated that the Veteran's hypertension has continued since his discharge from service during the June 2017 Board hearing.

The Veteran's service treatment records (STRs) contain a diagnosis of essential hypertension in April 1981 and several elevated blood pressure readings, including three recorded in August 1981.  There is also an STR from July 1982 which appears to note that the Veteran was taking medication to treat blood pressure.  In addition, his separation examination is marked "abnormal" in regard to his vascular system.  Following his separation for service, the Veteran's private treatment records contain an impression of hypertension, controlled, in July 2005 and an assessment of benign hypertension in September 2007.  

While the Veteran has not been afforded an examination in regard to this claim, the record contains competent evidence that the Veteran is currently diagnosed hypertension which onset during service.  In addition, there is no evidence indicating an intercurrent cause of his current hypertension.  Therefore, the Board finds that the Veteran's hypertension is shown to have been incurred during service.  
ORDER

The appeal of the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on a need for convalescence following surgery to treat paroxysmal atrial fibrillation beyond January 31, 2012 is dismissed.

Service connection for hypertension is granted.


REMAND

The Veteran is seeking an increased rating for paroxysmal atrial fibrillation.  In this regard, the Veteran stated in his April 2011 claim that his atrial fibrillation was getting worse and that he had missed work due to this disability.  The Veteran was examined by VA in regard to this claim in May 2011.  The examiner reported that the Veteran had two episodes of atrial fibrillation documented by an electrocardiogram or Holter monitor in the preceding year.  Subsequently, in June 2011, the RO increased the Veteran's rating for this disability to 10 percent.  

However, the Veteran has indicated that this condition has worsened since the May 2011 examination.  The Veteran reported while seeking VA treatment in January 2015 that he experiences daily episodes of heart palpitations.  Thereafter, during the June 2017 Board hearing, the Veteran reported that he experiences atrial fibrillation four or five times per week.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his paroxysmal atrial fibrillation disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran is also seeking a temporary total rating under 38 C.F.R. § 4.30 based on a need for convalescence following surgery to treat paroxysmal atrial fibrillation in September 2013.  In this regard, VA medical records show that the Veteran underwent surgery to treat his paroxysmal atrial fibrillation in September 2013.  Subsequently, the Veteran's representative reported in the February 2014 NOD that the Veteran was unable to perform his work as a truck driver due to medications he was prescribed following the September 2013 surgery approximately 40 days.  Thereafter, at the June 2017 Board hearing, the Veteran reported that he could not climb in his truck or unload cargo for 30 days following the September 2013 surgery.  As no medical opinion has been obtained in regard to this claim, remand is required to determine if the Veteran required convalescence for one month or more due to such surgery.  

In addition, the Veteran should be afforded an opportunity to submit or identify outstanding relevant treatment records to be associated with the file.  Furthermore, while on remand, updated VA treatment records should also be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary.

If such records are unavailable, the file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records from March 2015.

3.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected paroxysmal atrial fibrillation disability.

The examiner should also comment on the circumstances of the September 2013 surgery.  In doing so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the September 2013 surgery was the result of service-connected disability.

If so, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran experienced a need for convalescence following his September 2013 surgery, to include due to medications prescribed due to such surgery.  If the examiner answers in the affirmative, the examiner should state when the Veteran's need for convalescence ended following such surgery; that is, when he recovered.

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state." 

A rationale for all opinions expressed should be provided.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


